DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (figures 1-8, claims 15-27) in the reply filed on 01/27/2021 is acknowledged. Claims 1-14 are 28-35 are withdrawn from consideration due to these claims direct to non-elected Species II, such as claims discloses an outer pot or a heating plate of Species II.
The requirement is deemed proper and is therefore made FINAL.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.


The drawings are objected to because the reference lines and numerals are faint, so that structures are being identified in drawing are unclear.  
 And the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations:
“drive motor” in claim 16; 
“a gear bracket spanning an interior of the ring gear” in claim 19 (Fig.3 of the drawing shows that the gear bracket 522 is pointed to the structure extends from the side wall of the gear assembly 51, and the extended structure is not extending from one side to another side of the gear assembly 51);
“the ring gear comprises teeth” in claim 21;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Objections
Claims 25 and 27 are objected to because of the following informalities:  
Regarding claim 25, the limitation “the protrusions” in line 3 should read “the gear assembly protrusion and the paddle protrusion”;
Regarding claim 27, the limitation “one of the stirring paddle and inner pot comprises one of a protrusion and a groove and the other of the stirring paddle and inner pot comprises the other of the protrusion and groove, and the protrusion fits into the groove during stirring” should read “one of the stirring paddle and the inner pot comprises one of a protrusion and a groove, and the other one of the stirring paddle and the inner pot comprises the other one of the protrusion and the groove, and the protrusion fits into the groove during stirring”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
“a hot air system configured to direct hot air into the cooking chamber” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 18, the limitation "the drive motor" in line 2 is insufficient antecedent basis for this limitation in the claim, because there is no introduction of a drive motor in claim 18 and claim 1. 
For the purpose of examination, the limitation "the drive motor" will be interpreted to be the stirrer drive device comprises a drive motor.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN 203041956 U) (cited in IDS). 

    PNG
    media_image1.png
    730
    967
    media_image1.png
    Greyscale

Regarding claim 15, Zhang teaches a cooking apparatus (dry frying apparatus 1; figs.5-6) comprising:
(a) a base (pot body 10; figs.5-6) comprising an inner pot (inner pot; see the annotation of fig.6) (See figs.5-6); 
(b) a lid (heating lid 20; figs.5-6) closable over the inner pot (inner pot) to form a cooking chamber (food cavity 100; figs.5-6) (See fig.6, heating lid 20 is closable over the inner pot to form a cavity 100), wherein the lid (heating lid 20) comprises a hot air system (the combination of first actuator 22 and heat air supply module 23; fig.3) configured to direct hot air into the cooking chamber (food cavity 100) (see para.[0072] of the translation “The heating cover 20 covers the pot body 10, and the heating cover 20 provides hot air to heat the food in the pot body 10” Hence the heating air supply module is configured to direct hot air into the food cavity 100.) and a stirrer drive device (the combination of second actuator 24, first gear 251, and other relative structure; fig.6); and 
(c) a stirrer (the combination of second gear 252, stirring member 26, support network 28, and other relative structure; fig.6) attached to the stirrer drive device (the combination of second actuator 24, first gear 251, and other relative structure) (See fig.6, second gear 252, stirring member 26 and support network 28 are attached to second actuator 24 and first gear 251.), the stirrer comprising: 
(i) a gear assembly (second gear 252, support network 28, and other related structure) detachably coupled to an underside of the lid (see figs.3, second gear 252 and support network 28 are detachably coupled to an underside of the lid 20 by screws and screws nuts); and 
(ii) a stirring paddle (stirring blade 265) coupled to the gear assembly (second gear 252 and support network 28) such that rotation of the gear assembly causes the stirring paddle (stirring blade 265) to rotate (See fig.6, the second gest 252 receives the rotation force from actuator 24 and transfer to stirring blade 265 vis shaft 264 to cause the rotation of stirring blade 265. See [0082]-[0084] of the translation “the stirring member 26 includes a rotating shaft 261, and the rotating shaft 261 penetrates the supporting net 28 and is coupled to the second gear 252…the stirring member 26 further includes a pawl 262 connected to the rotating shaft 261, an adapter ring 263 buckled with the pawl 262, and a support fixed in the food cavity 100 The shaft 264 and a stirring blade 265 connected to the supporting shaft…The reduction gear set 25 further drives the stirring member 26 to rotate. Accordingly, the stirring blade 265 is rotated inside the food material cavity 100 to turn the food material. ”).
 
    PNG
    media_image2.png
    1424
    876
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Harrison (US 5,590,583) (cited in IDS)
Regarding claim 16, Zhang teaches the hot air system (first actuator 22 and heat air supply module 23) comprises a first actuator (22), the stirrer drive device (second actuator 24, first gear 251, and other relative structure; fig.6) comprises a second actuator (24), and the first actuator (22) and the second actuator (24) are laterally offset from each other within the lid (heating lid 20) (See fig.6, the two actuators are  laterally offset from each other within the lid 20).
Zhang does not explicitly teach the first and second actuators are motors.
However, Harrison teaches in the same field of endeavor of a cooking apparatus (cooking appliance 20) comprising a hot air system motor (motor 76) for supplying hot air to a cooking chamber (see fig.6 and col.3, line 64- col.4, line 4 “Heating element 72 is typically a conventional resistance heater configured to surround the shaft 78 of fan motor 76. Heater 72 is assembled in any convenient manner to inner casing cover 70 between and in spaced relationship to cover 70 and the top 84 of fan shroud 80. This allows air to be circulated first over heater 72 to increase its temperature, then downwardly past fan shroud 80, and then up through bagel-supporting rack 36 to bake the bagels 86.”), and a drive motor (motor 192) for driving stirrer (blade 44) (col.6, lines 3-6 “ the system 46 employed to rotate dough mixing and kneading blade 44 includes an electric motor 192 housed in the cavity 116 between the appliance outer and inner casings 22 and 28.”)

    PNG
    media_image3.png
    367
    509
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the actuators of Zhang 

Regarding claim 17, Zhang teaches the lid (heating lid 20) comprises a cover portion (cover portion; see the annotation of fig.6) and a handle portion (handle portion; see the annotation of fig.6) positioned above the cover portion (cover portion), the stirrer drive device (second actuator 24, first gear 251, and other relative structure) and the hot air system (first actuator 22 and heat air supply module 23) span the cover and handle  portions (see fig.6, second actuator 24, first gear 251, first actuator 22, and heat air supply module 23 span the cover portion and handle portion), and the first and second actuators (22, 24) are both located in the handle portion (handle portion). 
Zhang does not explicitly teach the first and second actuators are motors.
However, Harrison teaches in the same field of endeavor of a cooking apparatus (cooking appliance 20) comprising a hot air system motor (motor 76) for supplying hot air to a cooking chamber (see fig.6 and col.3, line 64- col.4, line 4 “Heating element 72 is typically a conventional resistance heater configured to surround the shaft 78 of fan motor 76. Heater 72 is assembled in any convenient manner to inner casing cover 70 between and in spaced relationship to cover 70 and the top 84 of fan shroud 80. This allows air to be circulated first over heater 72 to increase its temperature, then downwardly past fan shroud 80, and then up through bagel-supporting rack 36 to bake the bagels 86.”), and a drive motor (motor 192) for driving stirrer (blade 44) (col.6, lines 3-6 “ the system 46 employed to rotate dough mixing and kneading blade 44 includes an electric motor 192 housed in the cavity 116 between the appliance outer and inner casings 22 and 28.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the actuators of Zhang with the motors as taught by Harrison, in order to provide a desired conventional structure for driving a fan and a stirrer, since both of the actuators of Zhang and the motors of Harrison are used for driving a fan and a stirrer, it is a equivalence of the actuators of Zhang and the motors of Harrison for their use and the selection of any of these known equivalents would be within the level of ordinary skill in the art (MPEP 2143).


Regarding claim 18, Zhang teaches the stirrer drive device (second actuator 24, first gear 251, and other relative structure) further comprises a drive gear (first gear 251) rotatable by a second actuator (24) (See para.[0078] of the translation “The second actuator 24 is provided with a second drive shaft 241, and the reduction gear set 25 is driven by the second drive shaft 241 to operate. Furthermore, the stirring member 26 is installed in the hot air chamber. The stirring member 26 is connected to the reduction gear set 25 and is driven by the reduction gear set 25 to rotate.” Wherein first gear 251 is a part of gear set 25, hence the first gear 251 is rotatable by actuator 24), wherein the gear assembly (second gear 252, support network 28, and other related structure) comprises a ring gear (second gear 252 and support network 28) mated with the drive gear (first gear 251) (See fig.6, second gear 252 mated with first gear 251. See para.[0079] of the translation “a second gear 252 meshing with the first gear 251.”)
Zhang does not explicitly teach the first and second actuators are motors.
However, Harrison teaches in the same field of endeavor of a cooking apparatus (cooking appliance 20) comprising a hot air system motor (motor 76) for supplying hot air to a cooking chamber (see fig.6 and col.3, line 64- col.4, line 4 “Heating element 72 is typically a conventional resistance heater configured to surround the shaft 78 of fan motor 76. Heater 72 is assembled in any convenient manner to inner casing cover 70 between and in spaced relationship to cover 70 and the top 84 of fan shroud 80. This allows air to be circulated first over heater 72 to increase its temperature, then downwardly past fan shroud 80, and then up through bagel-supporting rack 36 to bake the bagels 86.”), and a drive motor (motor 192) for driving stirrer (blade 44) (col.6, lines 3-6 “ the system 46 employed to rotate dough mixing and kneading blade 44 includes an electric motor 192 housed in the cavity 116 between the appliance outer and inner casings 22 and 28.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the actuators of Zhang with the motors as taught by Harrison, in order to provide a desired conventional structure for driving a fan and a stirrer, since both of the actuators of Zhang and the motors of Harrison are used for driving a fan and a stirrer, it is a equivalence of the actuators of Zhang and the motors of Harrison for their use and the selection of any of these known equivalents would be within the level of ordinary skill in the art (MPEP 2143).

Regarding claim 19, Zhang teaches the gear assembly (second gear 252, support network 28, and other related structure) further comprises a gear bracket (gear bracket; see the annotation of fig.3) spanning an interior of the ring gear (second gear 252 and support network 28) (See fig.3, gear bracket spanning an interior of network 28).

Regarding claim 20, Zhang teaches the gear bracket (gear bracket) is positioned under the hot air system (first actuator 22 and heat air supply module 23) (see fig.3, gear bracket is positioned under first actuator 22 and heat air supply module 23) and comprises a cylindrical side (cylindrical side; see the annotation of fig.3) that comprises ventilation holes (ventilation holes; see the annotation of fig.3) for venting the hot air to the cooking chamber (See figs.3 and 6, ventilation holes are capable to vent hot air to food cavity 100.)

Regarding claim 21, Zhang teaches the ring gear (second gear 252 and support network 28) comprises teeth (teeth; see the annotation of fig.3) that mate with the drive gear (first gear 251) and that face away from an axis of rotation (rotation axis; see the annotation of fig.3) of the gear assembly (second gear 252, support network 28, and other related structure) (see fig.3, the teeth of second gear 252 face away from the rotation axis of second gear 252.)

Regarding claim 22, Zhang teaches the stirrer (the combination of second gear 252, stirring member 26, support network 28, and other relative structure) further comprises:
(a) a positioning rod (rotating shaft 261) extending through a center of the gear assembly (second gear 252, support network 28, and other related structure) and into the lid (heating lid 20) (See fig. 3 and 5, rotating shaft extending through a center of second gear 252 and support network 28, and into the lid 20); and 
(b) a stop block (stop lock; see the annotation of fig.3) at one end of the positioning rod (rotating shaft 261) that retains the gear assembly (second gear 252, support network 28, and other related structure) to the underside of the lid (heating lid 20) (See fig.3, the stop lock; which are screws and/or screw nuts, positioned at one end of rotating shaft 261 that retains the second gear 252 and support network 28to the underside of the lid 20.)

Regarding claim 23, Zhang teaches the positioning rod (rotating shaft 261) and the lid (heating lid 20) are threaded to permit screwing and unscrewing of the positioning rod into and out of the lid [Examiner note: The claimed limitation is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Since the apparatus is taught by the modification of Zhang and Harrison, the process of making the product does not impart distinctive structural characteristics to the final product. Therefore, the product-by-process limitation does not distinguish from the prior art references. See fig.3, rotating shaft 261 is connected to lid 20 by threading screws with screw nuts, and the rotating shaft 261 is capable to permit screwing and unscrewing of the positioning rod into and out of the lid.]

Regarding claim 24, Zhang teaches the hot air system (the combination of first actuator 22 and heat air supply module 23) comprises a propeller (air supply impeller 232; fig.6) for propelling the hot air (see fig.6, impeller 232 located closed to heating element 231, and hence impeller 232 is capable to propelling hot air.), and wherein an axis of rotation of (See fig.6, impeller 232 rotated along with shaft 221, and shaft 221 is coaxial with rotating shaft 261.)

Regarding claim 25, Zhang teaches a gear assembly protrusion (adapter ring 263; fig.6) extends from an underside of the gear assembly (second gear 252, support network 28, and other related structure), a paddle protrusion (pawl 262) extends from a top side of the stirring paddle (stirring blade 265), and the protrusions (adapter ring 263 and pawl 262) are positioned such that rotation of the gear assembly (second gear 252, support network 28, and other related structure) causes the gear assembly protrusion (adapter ring 263) to interfere with the paddle protrusion (pawl 262) and rotate the stirring paddle (stirring blade 265) (See fig.6 and  [0084] of the translation “an adapter ring 263 buckled with the pawl 262, and a support fixed in the food cavity 100. The shaft 264 and a stirring blade 265 connected to the supporting shaft. Accordingly, the first actuator 22 can drive the first drive shaft 221, and drive the heat dissipation fan 27 and the blower impeller 232 to rotate through the first drive shaft 221. On the other hand, the second actuator 24 can drive the second drive shaft 241 to rotate, and the second drive shaft 241 can drive the reduction gear set 25 to run. The reduction gear set 25 further drives the stirring member 26 to rotate. Accordingly, the stirring blade 254 is rotated inside the food material cavity 100 to turn the food material.”)

    PNG
    media_image4.png
    1342
    897
    media_image4.png
    Greyscale

Regarding claim 26, Zhang teaches the inner pot (inner pot) comprises a protrusion (See the annotation of fig.6) to receive a groove (See the annotation of fig.6) at the bottom edge of the stirring paddle (stirring blade 265), and the bottom edge of the stirring paddle (stirring blade 265) sits in the protrusion during stirring (See fig.6, the bottom edge of the stirring blade 265 sits in the protrusion.).
The modification of Zhang and Harrison does not explicitly teach the inner pot comprises a groove.
However, it would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the connection of the 

Regarding claim 27, Zhang teaches a bottom of the stirring paddle (stirring blade 265) slides against the inner pot (inner pot) during stirring (See fig.6, stirring blade 265 slide against inner pot), one of the stirring paddle and inner pot comprises one of a protrusion and a groove and the other of the stirring paddle and inner pot comprises the other of the protrusion and groove (see the annotation of fig.5 and fig.6, stirring blade 265 comprises a groove, and the inner pot comprises a protrusion), and the protrusion fits into the groove during stirring (See fig.6, the protrusion fits into the groove to fix stirring blade on the inner pot.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Examiner, Art Unit 3761